Citation Nr: 1634573	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-11 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for skin rash of the right forearm.

4.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected DDD of the thoracolumbar spine prior to December 20, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 2005 to October 2006, with additional service in the Navy Reserve from February 2001 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes the back claim was initially granted in the April 2008 rating decision with a 10 percent evaluation, effective October 23, 2006.  Subsequently, in the June 2010 rating decision, the RO increased the Veteran's back rating to 20 percent from the date of service connection.  Although a higher rating has been assigned by the RO for his low back claim, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in June 2016, he and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.  At the time of the Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the file after the June 2010 statement of the case in regard to his skin rash claim. 38 C.F.R. § 20.1304(c) (2015).  Also, at such time, the undersigned held the record open for 30 days for the receipt of additional evidence.  Thereafter, in July 2016, the Veteran, via his representative, submitted additional medical records with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.

Further, during the June 2016 hearing, the Veteran raised the issue of entitlement to TDIU due to his service-connected DDD of the thoracolumbar spine.  He indicated that he had been a contractor and, while he had little to no work from 2006 to 2010, he was unable to perform it due to his back disability.  The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  

Furthermore, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.

Therefore, as the Veteran has been in receipt of SMC pursuant to 38 U.S.C.A § 1114(s) since December 20, 2010, a TDIU as of such date is rendered moot.  Consequently, as the matter is only viable prior to such date, the issue has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Outstanding Records

As an initial matter, the Veteran testified in the June 2016 hearing that he was awarded disability benefits from the Social Security Administration (SSA) in 2011.  He indicated that the basis of the award included his back disability.  These SSA records are likely to contain additional evidence pertaining to the Veteran's increased rating claim for his back disability, as well as his claim for TDIU based on such disability.  Under these circumstances, VA must undertake efforts to obtain the SSA records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain SSA records applies only to records relevant to a Veteran's present claim).

Additionally, the Veteran reported in the June 2016 Board hearing that he currently receives treatment through the VA and had received surgery for his back through Travis Air Force Base in 2014.  Thus, on remand, the Veteran should be provided an opportunity to identify any outstanding treatment records referable to the claims on appeal and, thereafter, such should be obtained, to include the aforementioned surgical records and updated VA treatment records.

DDD of the Thoracolumbar Spine

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to ascertain the nature and severity of his back disability.  The record reflects that she last underwent a VA examination referable to such disability in March 2016.  However, at his June 2016 Board hearing, the Veteran reported increased symptomatology, to include the need for bed rest as well as erectile dysfunction.  The Board finds that suggests a worsening in the Veteran's condition since his last VA examination.  Therefore, he should be afforded a VA examination to determine the current nature and severity of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examination conducted in March 2016, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries.

Stomach Disorder

A February 2005 VA record prior to the Veteran's active duty period indicated no stomach problem.  Subsequently, several days after the Veteran's active duty period began in September 2005, he was hospitalized for a stomach condition.  He underwent an upper gastrointestinal endoscopy on September 20, 2005 and was diagnosed with esophagitis grade 3, gastrointestinal ulcers, hiatal hernia and gastritis with sporadic erosions.  An additional September 30, 2005 service treatment record also noted stomach problems.

Further, subsequent to the Veteran's active duty period, a February 2007 VA record indicated gastroesophageal reflux disease (GERD) and prescribed medication.  In addition, a June 2009 VA treatment record noted the Veteran has chronic GERD and it will remain a chronic condition.

To date, the only VA examination that addressed the Veteran's stomach disorder was in December 2007.  The examiner indicated that the Veteran was diagnosed with acid reflux and he experienced pain and a burning sensation in his throat while lying down.  He noted the Veteran was medicated for his stomach for 3-4 months in service.  However, upon examination, the Veteran claimed he had no further symptoms of pain or any burning sensation in his throat and no other symptoms were noted by the examiner.  As such, only a history of stomach problems was diagnosed and no etiological opinion was provided.

At the June 2016 hearing, the Veteran's spouse indicated that the in-service hospitalization for a stomach disorder was the initial incident where he experienced stomach issues and the condition escalated from that time.  The Veteran noted he still experiences symptoms, including regurgitation.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his stomach disorder.

Skin Rash of the Right Forearm

With regard to the Veteran's skin rash of the right forearm, a post-active duty May 2007 post-deployment health assessment noted skin diseases or rashes.  In addition, an October 2007 VA record noted the Veteran's complaint of a rash on the right forearm and that the rash was related to his deployment.  A May 2008 private treatment record noted several grouped flat warts on his right forearm and suggested treating them with liquid nitrogen.  Further, a November 2009 VA treatment record noted eczema and a rash which had not improved with several creams.

To date, the only VA examination that addressed the Veteran's claim for a right forearm skin rash was in December 2007.  At such time, the examiner indicated the Veteran had rashes on his arm in service which left mild discoloration, however, there was no rash at the time of the examination.

However, the Veteran indicated in the June 2016 hearing that he first experienced the right forearm rash while serving in Iraq.  He indicated that he had the rash burned off but it came back.  Further, his spouse indicated that when he left for Iraq he had no rash and that upon return, the condition was there.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed skin rash of the right forearm. 

TDIU

As the issue of entitlement to TDIU has been raised, upon remand the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of TDIU, and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), referable to such issue.  Furthermore, the claim for TDIU prior to December 20, 2010, is inextricably intertwined with the remanded claim of entitlement to an increased rating for his back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his claims.  Thereafter, all identified records should be obtained and associated with the record, to include any records pertaining to his back surgery at Travis Air Force Base in 2014 and updated VA treatment records dated from February 2016 to present.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Contact SSA and obtain copies of all administrative decisions and associated medical records pertaining to the claim for disability benefits filed by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159 (e).

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the back.  The examiner should record the range of motion observed on clinical evaluation.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should indicate whether the Veteran's back disability has any associated objective neurologic abnormalities, other than his already service-connected left lower extremity radiculopathy, to include right lower extremity radiculopathy, bladder or bowel incontinence, or erectile dysfunction.  In this regard, the examiner should identify the nerve affected and the severity of the impairment. 

The examiner should indicate whether the Veteran's back disability results in incapacitating episodes and, if so, the frequency/duration of such episodes. 

The examiner should describe the functional impact that the Veteran's lumbar disc disease has on his daily life and employment, to include the period from October 2006 to December 2010.

The examination report should include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his stomach disorder.  The record must be made available to the examiner for review.  All indicated tests should be performed. 

(A) The examiner must identify any current stomach disorder found to be present. 

(B)  For each diagnosed stomach disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service hospitalization for stomach complaints in September 2005.  

The examiner should take into consideration all of the evidence of record, to include the service treatment records, post-service treatment records, as well as the Veteran's lay statements and June 2016 hearing testimony.

All opinions expressed must be accompanied by supporting rationale.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right forearm rash disorder.  The record must be made available to the examiner for review.  All indicated tests should be performed. 

(A) The examiner should identify the nature of any current rash of the right forearm, or any residuals thereof.  If none is present, the examiner should reconcile such a finding with the remainder of the evidence of record. 

(B) For each currently diagnosed rash disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include his time in Iraq.

The examiner should take into consideration all of the evidence of record, to include the post-service treatment records and the June 2016 hearing testimony. 

All opinions expressed must be accompanied by supporting rationale.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







